DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 10/17/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claims 18-20, 22-32 and 34-38 are pending and under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 18-20 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Payne et al. (US20040126369).
The limitation of Claim(s) 18-24 is met by Payne et al. disclosing teaches a method of treating a fungal infection such as vaginal candidiasis from C. albicans by administering a composition comprising glucono-delta-lactone  and talc (carrier) to vagina, and no additional step or no additional antifungal agent is required (claims 27-36; claims 41-42, page 2, [0016]).
Regarding the above 102 rejections, it is a genus anticipate a species. A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). MPEP 2131.02.
Payne et al. is silent about glucono-delta-lactone  is the sole component that function to reduce the fungal infection, which is considered as inherent property of glucono-delta-lactone. Since Payne et al. teaches the same glucono-delta-lactone, this glucono-delta-lactone is expected to have the same antifungal property. MPEP 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-20 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. (US20040126369).
 In arguendo that Claim(s) 18-20 and 22-24 are not anticipated, they are still obvious according to the following analysis.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Payne et al. teaches methods and compositions for intravaginal administration of peroxide-generating enzymes and substrates for promoting the growth of Gram positive bacilli, inhibiting Gram-negative bacilli, promoting an oxidizing environment, and/or treating or preventing disturbances of the vaginal bacterial flora accompanying the reduction of Gram-positive bacilli or the increase in pathogenic microbes, such as Gram-negative bacilli, resulting in vaginal infections (abstract). The methods or compositions of the invention may be useful include, but are not limited to, fungal (e.g., yeast infection), bacterial (e.g., bacterial vaginosis), viral or parasitic (e.g., trichomonas) infections. The infections include those characterized/diagnosed as vaginitis, vaginal candidiasis, and vaginosis. Examples of some of the microorganisms that cause such infections include microorganisms of the genus Candida, particularly C. albicans and C. tropicalis, and T. glabrata, Gardneralla (vaginalis), various mixed anaerobic bacteria and Peptostreptococcus bacteria. These vaginal infections may result in a pathological discharge from the vagina, great discomfort to a female patient (page 2, [0016]). A method for treating or preventing a disturbance of vaginal bacterial flora in mammals comprising vaginal administration of an effective amount of a composition comprising an enzyme capable of producing peroxide  and oxidizable substrate upon administration of the composition to the vagina of said mammal, in one embodiment, the enzyme is Pyranose oxidase, and the substrate is D-glucono-1,5-lactone (page 3, table 1; Claims 27-36). The composition comprises a carrier such as vaginal insert, tablet, suppository, pessary, powder, talc or other solid, solution, liquid, spray, aerosol, douche, ointment, tampon, syringe-like applicator, foam, cream, gel, bioadhesive gel, paste, microcapsule, vaginal sponge, vaginal ring, controlled, sustained release compositions, or a combination thereof (claims 41-42). This teaches applicant’s claims 28-29. The composition comprises about 0.5 to about 1000 units of enzyme and about 0.05% to about 99% by weight of substrate (claim 60). The composition may contain additional antimicrobial, antifungal agents, but not required (page 4, [0035]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Payne et al.  is that Payne et al.   is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claim 18-20 and 22-24, Payne et al.  teaches a method of treating a fungal infection by administering a composition comprising glucono-delta-lactone and Talc (carrier) to vagina, no additional step and no additional antifungal agent is required.
Payne et al. is silent about glucono-delta-lactone  is the sole component that function to reduce the fungal infection, which is considered as inherent property of glucono-delta-lactone. Since Payne et al. teaches the same glucono-delta-lactone, this glucono-delta-lactone is expected to have the same antifungal property. MPEP 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
Regarding claims 25-26, Payne et al.  teaches glucono-delta-lactone at about 0.05% to about 99%, when glucono-delta-lactone is about 85% to 95% with additional other ingredient, less than 10% of water is obvious.
Regarding claim 27, Payne et al.  teaches controlled and sustained release, one artisan in the art would have motivated to optimize and have glucono-delta-lactone available (released) to vagina after 4h. MPEP 2144.05. Especially in the absence of criticality of the claimed range, it is obvious.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 
Claims 30-32 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. (US20040126369) in view of Roberts et al. (“Treatment of asymptomatic vaginal candidiasis in pregnancy to prevent preterm birth: an open-label pilot randomized controlled trail”, BMC Pregnancy & Childbirth, 2011, 11:18).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Payne et al. teaching has already been in the above 103 rejection and is incorporated herein by reference.
Roberts et al. teaches of 779 women approached, 500 (64%) participated in candidiasis screening, and 98 (19.6%) had asymptomatic vaginal candidiasis and were randomized to clotrimazole or usual care. Women were not inconvenienced by participation in the study, laboratory testing and medication dispensing were problem-free, and the follow-up rate was 99%. There was a tendency towards a reduction in spontaneous preterm birth among women with asymptomatic candidiasis who were treated with clotrimazole RR = 0.33, 95%CI 0.04-3.03 (abstract).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and  Payne et al.  is that Payne et al.   do not expressly teach preventing preterm birth. This deficiency in Payne et al.  is cured by the teachings of Roberts et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Payne et al., as suggested by Roberts et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to prevent preterm birth by treating vaginal candidiasis with a composition comprising glucono-delta-lactone because treating vaginal candidiasis resulted in a reduction in spontaneous preterm birth among women with asymptomatic candidiasis, therefore, it is obvious for one of ordinary skill in the art to prevent preterm birth by treating vaginal candidiasis with a composition comprising glucono-delta-lactone and produce instant claimed invention with reasonable expectation of success. 
Regarding claim 30-32, Payne et al.  teaches a method of treating a fungal infection by administering a composition comprising glucono-delta-lactone and Talc (carrier) to vagina, no additional step and no additional antifungal agent is required.
Payne et al. is silent about glucono-delta-lactone  is the sole component that function to reduce the fungal infection, which is considered as inherent property of glucono-delta-lactone. Since Payne et al. teaches the same glucono-delta-lactone, this glucono-delta-lactone is expected to have the same antifungal property. MPEP 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
Regarding claims 34-35, Payne et al.  teaches glucono-delta-lactone at about 0.05% to about 99%, when glucono-delta-lactone is about 85% to 95% with additional other ingredient, less than 10% of water is obvious.
Regarding claim 36, Payne et al.  teaches controlled and sustained release, one artisan in the art would have motivated to optimize and have glucono-delta-lactone available (released) to vagina after 4h. MPEP 2144.05. Especially in the absence of criticality of the claimed range, it is obvious.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Argument:
Applicants argue that Payne is directed to an enzyme-substrate application to generate peroxides to maintain or restore vaginal bacterial flora. Payne teaches a composition that requires a pyranose oxidase to generate a peroxide as the true actives in the system (see, e.g., Payne at Table 1 ). However, Payne neither teaches nor suggests he claimed antifungal agent could or should be used without the enzyme or that the substrate itself has any function at all. Payne utilizes the peroxide generating enzymes to produce a peroxide to lower the pH of the vaginal microenvironment. Payne teaches at paragraph [0024]: "In the methods and compositions of the invention, a variety of enzyme-substrate combinations can be used. The enzymatic component of the therapeutic and/or prophylactic compositions of the present invention comprises one or more peroxide-generating enzymes including, but not limited to, lipoxygenase,
prostaglandin synthase, or oxidoreductase." It is clear from the disclosure of Payne that the enzyme is the essential feature of the disclosure and that which actually is functional to create the system to reduce bacterial flora, and that the enzyme cannot be excluded.
	In response to this argument: this is not persuasive. Since applicants claim recites “comprising” that allows additional ingredient which is not antifungal agent, enzyme does not have any antifungal activity itself and only function by oxidizing substrate (glucono-delta-lactone) to produce hydrogen peroxide ([0026]), thus, enzyme is not excluded from applicant’s claimed invention. Therefore, the 102 and 103 rejection are still proper.

Applicants argue that Furthermore, it is clear from the disclosure of Payne that D-glucono-1,5-lactone is not an active pharmaceutical ingredient as D-glucono-1,5-lactone is described by Payne as merely a potential substrate whose selection is dependent on one specific enzyme. The only mention of D-glucono-1,5-lactone is in Table 1 of Payne where D-glucono-1,5-lactone is clearly considered merely a substrate. Payne teaches at paragraph [0017] that: "substrate" means a material or substance on which an enzyme acts to produce a desired product." Emphasis added. It is the enzyme and the desired product that are functional in Payne. A substrate has no function in the reference at all.
In response to this argument: this is not persuasive. As discussed in the above 102 and 103 rejection, antifungal property is considered inherent property of D-glucono-1,5-lactone. Therefore, the 102 and 103 rejection are still proper.

Applicants argue that It is evident from the teaching of Payne that glucono-8-lactone is not considered for any activity itself Once again, Payne defines a substrate as "a material or substance on which an enzyme acts to produce a desired product." Thus, the D-glucono-1,5-lactone of Payne is merely passive in the system. Further, the D-glucono-1,5-lactone is not included in the list of other antimicrobial agents in [0035] that teaches the composition may include the antifungals "ketoconazole, terconazole, itraconazole, or fluconazole." Accordingly, Payne teaches that the active in the Payne system is the peroxide generating enzyme or the resulting peroxide and this enzyme is required to elicit the desired effects of Payne. Nowhere does Payne teach or suggest
glucono-8-lactone alone or in combination with gluconic acid, glucono-y-lactone, or both as the "sole component of said formulation that functions to reduce the fungal infection in the subject" as is explicitly required by claim 18 (emphasis added). As such, Payne does not anticipate the claims.
In response to this argument: this is not persuasive. As discussed in the above 102 and 103 rejection as well as response to arguments, enzyme is not excluded from applicant’s claimed invention and antifungal property is considered inherent property of D-glucono-1,5-lactone. Therefore, the 102 and 103 rejection are still proper.

Applicants argue that Glucono-delta-lactone is listed in Payne as one of several potential substrates for pyranose oxidase as but one of many, many potential enzymes used in Table 1. Payne also teaches D-glucose as a potential substrate for pyranose oxidase. Application of D-glucose by itself would not only be non-functional in the application of Payne, but would likely encourage pathogenic growth. This further evidences that the enzyme is an essential aspect to the function of the Payne processes and systems. Given that Payne fails to even suggest administration of the substrate absent an enzyme and the inapplicability of some Payne substrates without being acted upon by an enzyme, one skilled in the art would have no reason from reading Payne to arrive at the present claims.
In response to this argument: this is not persuasive. As discussed in the above 102/103 rejection and response to arguments, it is a genus anticipate a species. A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). MPEP 2131.02. Payne clearly name glucono-delta-lactone among others, enzyme is not excluded from applicant’s claimed invention and antifungal property is considered inherent property of D-glucono-1,5-lactone. The recitation of D-glucose does not make applicant’s claimed invention less obvious. Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-20, 22-32 and 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10993907 in view of Roberts et al. (“Treatment of asymptomatic vaginal candidiasis in pregnancy to prevent preterm birth: an open-label pilot randomized controlled trail”, BMC Pregnancy & Childbirth, 2011, 11:18). The reference patent teaches each limitation of applicant’s claimed invention except preventing preterm birth, as suggested by Roberts et al., as discussed in the above 103 rejection, it is obvious to produce applicant’s claimed invention with reasonable expectation of success.

Claims 18-20, 22-32 and 34-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 18-22, 35, 3740, 46, 54-55 and 57 of copending Application No. 16753899. The copedning application teaches each limitation of applicant’s claimed invention.
This is a provisional nonstatutory double patenting rejection.

Claims 18-20, 22-32 and 34-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17601521 in view of Roberts et al. (“Treatment of asymptomatic vaginal candidiasis in pregnancy to prevent preterm birth: an open-label pilot randomized controlled trail”, BMC Pregnancy & Childbirth, 2011, 11:18). The reference patent application teaches each limitation of applicant’s claimed invention except preventing preterm birth, as suggested by Roberts et al., as discussed in the above 103 rejection, it is obvious to produce applicant’s claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Response to Argument:
Applicants argue that ODP rejections are not proper in view of amendments.
In response to this argument: this is not persuasive. As discussed in the above 102/103 rejections and response to argument, applicant’s claimed invention are still anticipated and obvious. The ODP rejections are still proper for the same rational.


Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613